Attachment to Advisory.
The present application, filed on or after February 28, 2018, is being examined under the first inventor to file provisions of the AIA .   Claims 1-20 were examined in Non-Final dated 2/5/2020 and a Final office action in response to Applicants amendments dated 5/5/2020 was mailed on 6/8/2020. Applicant requested for continued examination under 37 CFR 1.114 with a submission filed on 9/8/2020. Post RCE a Non-Final office action was mailed on 10/05/2020 and a Final office action was mailed on (3/4/2021) in response to Applicants further amendment and arguments dated 01/05/2021.
Applicant’s response after Final (5/4/2021) includes arguments but no amendments. 
Applicant’s arguments are not persuasive. Applicant argues that the claimed method allows for a more stable system because the system does not require a CEX enable/disable function.
In response it is noted that CEX enable/disable function is only a means to coupling or decoupling. The rejection discloses both decoupling when for example frequency tuning may be required by the slave and coupling when the advantage of coupling may be preferable. Applicant’s arguments against Coumou are not persuasive since both coupling and decoupling are stated explicitly.   Applicants attacking individual references with disregard to how they are used in the rejection is improper. Looking to the references used to teach limitations recited in dependent claims for teaching which is explicit in primary rejection is not of any use.
Rejection stays.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716